ELLISON, J.
Plaintiff brought this action for injury to himself and his wagon by reason of a collision with one of defendant’s trains.
It appears that plaintiff was engaged in Kansas City in hauling brick in a wagon drawn by two horses and in said work he passed over the road where it runs between the railroad track and a precipitous bluff, the space being quite narrow.
Plaintiff entered upon this portion of the road and after getting to perhaps the narrowest part he observed the approaching train. There was room for the train to pass without striking the wagon and it would have done so but that the horses, nervous or frightened at the passing train, jumped, or, as stated by defendant shied, suddenly to the left, which had the effect of turning one of the front wheels out so that the train struck it and overturned the wagon. The account of the affair given by plaintiff at different times was not the most satisfactory, but the parties practically agree that the occurrence is as we have stated.
There was evidence tending to show that the train was running at a much greater rate of speed than six miles per hour, the rate permitted by ordinance; that the place of collision was a place where defendant’s servants had reason to expect to meet with persons driving teams. And we think, notwithstanding defendant’s argument to the contrary, that there was evidence tend*247ing to show and leave the jury reasonably to infer that but for the negligent speed the horses would have remained quiet.
Every instruction asked by defendant was given save its demurrer to the evidence. They covered every phase of plaintiff’s supposed contributory negligence and also stated clearly every proper defense available to the defendant. The case was, without doubt, fully understood by the jury, and while the amount of the verdict ($250) shows they did not think he was much damaged, yet since he does not complain defendant should be satisfied.
Complaint is made that the witnesses who testified to the speed of the train were not qualified. It is not necessary that one should be an expert in order to give evidence as to speed of a train. These witnesses had been about and were familiar with trains and were" accustomed to seeing them running. This we think was sufficient to qualify them. [Aston v. Transit Co., 105 Mo. App. 226.]
The judgment is affirmed.
All concur.